Case 2:18-CV-02552-DDC-KGG Document 8 Filed 10/17/18 Page 1 of 5

IN THE UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF KANSAS
KANSAS CITY DIVISION

NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,

Plaz`nz‘zjjfs,
v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

Defendants.

 

 

Civil Action No.

MOTION FOR LEAVE TO APPEAR PRO HAC `VICE

Pursuant to D. Kan. Rule 83 .5.4., l move that Kara lngelhart be admitted to practice in

the United States District Court for the District of Kansas, for purposes of this case only.

l certify that l am a member in good standing of the Bar of this Court and that in

compliance With D. Kan. Rule 83.5.4(c), l Will sign all pleadings and other papers Which are

signed and filed by said attorney l also agree that l Will participate meaningfully in the

preparation and trial of this case, to the extent required by the Court.

Case 2:18-CV-02552-DDC-KGG Document 8 Filed 10/17/18 Page 2 of 5

Pursuant to D. Kan. Rule 83.5.4 (a), l'_ have attached the required affidavit in support of
this motion, and have sent a proposed order granting this motion to chamber’s email address l
have also verified that the information contained in the affidavit is true and accurate
Respectfully submitted,
BRYAN CAVE LEIGHTON PAISNER LLP

By: /s/ Sarah R. Holdmever
Sarah R. Holdmeyer KS #275 84
1200 Main Street, Suite 3800
Kansas City, l\/lO 64105
(816) 374-3 200 (telephone)
(816) 374-33()0 (facsimile)
sarah.holdmeyer@bclplavv.com

ATTORNEYS FOR PLAINTIFFS

Case 2:18-CV-02552-DDC-KGG Document 8 Filed 10/17/18 Page 3 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F KANSAS
KANSAS CITY DIVISION

NYLA FOSTER; LUC BENSll\/ION;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,

Civil Action No.
Plaz`mz']j@,

V.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

Defendants.

 

 

AFFIDAVIT IN SUPPORT OF MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Pursuant to D. Kan. Rule 83.5.4., l declare that the following facts are true, to the best of
my knowledge, information and belief:
l. l\/ly full name is: Kara N. lngelhart
2. l practice under the following firm name or letterhead:
Name: Lambda Legal Defense and Education Fund, lnc.

Address: 105 W. Adams Street, Suite 2600
Chicago, lllinois 60603

Telephone Number: (312) 663-4413

FaX; (312) 663-4307

10.

Case 2:18-CV-02552-DDC-KGG Document 8 Filed 10/17/18 Page 4 of 5

Email address; kingelhart@lambdalegal‘org

l have been admitted to practice in the following courts:

Co_urt Date of Admission Bar Number
Illinois l2/22/2015 632 l 949
Northern District of lllinois l/27/20l7

Western District of l\/lichigan 9/l/2017

7th Circuit Court of Appeals 3/10/2017

9th Circuit Court of Appeals l2/19/20l7

l have reviewed D. Kan. Rule 83.5.4. Pursuant to that rule l have retained local
counsel to assist in the representation in this case, and l agree that local counsel will
sign all pleadings or other papers and participate meaningfully in the preparation and
trial of the case or proceedings to the extent required by the Court.

l consent to the exercise of disciplinary jurisdiction over any alleged misconduct that
occurs during the progress of this case.

l am in good standing in all bars of which l am a member.

No disciplinary or grievance proceedings have been previously filed against me.

No disciplinary or grievance proceedings are pending against me in any jurisdiction

l have not been charged in any court of the United States or of any state, territory or
possession of the United States with the commission of a felony or unprofessional
conduct

l have completed the Electronic Filing Registration Form for filing as an attachment

to this motion and affidavit l understand l will receive System-generated notices of

electronic filing.

 

 

Kafa N. lnglehart

Case 2:18-CV-02552-DDC-KGG Document 8 Filed 10/17/18 Page 5 of 5

STATE OF ILLINOIS )
.~’1";;§ c iff ) SS
COUNTY OF i»¢*y”\ )
§é"':'l.»
}_:)-:?¢ :h~
SUBSCRIBED AND SWORN TO before me this zia day of 55 5 ,,2018 by Kara N
lnglehart proved to be on the basis of satisfactory evidence to be th_e person who appeared

before me

ed aj

 

 

l\/ly Commission expires: …»S

CHERYL L ANGELACC\O
Oiiicia|'$eal

Notary Pub\ic ~ Stale of |Hinois¢ ',
N\y Commission Expires Nov 27.'2020

 

